Title: [Diary entry: 17 March 1760]
From: Washington, George
To: 

Monday Mar. 17th. The Snow this Morng. was much drifted, & many places of considerable depth. It kept Snowing by Intervals till Noon & appeard unsettled the whole day. Went to my Mill and took a view of the Ruins the Fresh had causd. Determind however to repr. it with all expedition & accordingly set my Carpenters to making Wheel & Handbarrows. Beef from Coleman’s was brought down. Mr. Possey being here and talking of the Orphan Fren’s Land adjoining mine on Dogue Run, he undertook to purchase it for me of the said Orphan Diana, who lives at Nangemy in Maryland with one—Wright who I think he said Married her Aunt. Mr. Possey thinks it may be bought for £50 or 60 pound & there shoud be 207 Acres of it.